                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    STEPHEN E. WHITTED,                                   CASE NO. C18-0642-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    PETER WINFIELD JORDAN, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants Peter Jordan and Lori Jordan’s (the
18   “Jordans”) motion for reconsideration (Dkt. No. 81) of the Court’s order denying the Jordans’
19   motion for sanctions (Dkt. No. 74). The Court hereby calls for a response from Plaintiff to the
20   Jordans’ motion for reconsideration. Plaintiff shall file a response brief of five (5) pages or less
21   no later than Friday, May 24, 2019. The Clerk is DIRECTED to re-note the Jordans’ motion for
22   reconsideration (Dkt. No. 81) to May 24, 2019.
23          DATED this 15th day of May 2019.
24                                                            William M. McCool
                                                              Clerk of Court
25

26                                                            s/Tomas Hernandez
                                                              Deputy Clerk

     MINUTE ORDER
     C18-0642-JCC
     PAGE - 1
